DETAILED ACTION
This office action is in response to the application filed on 08/07/2019.
Claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites in part “corresponding to the fist host address”, in this case, it appears fist was intended to be “first” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first communication unit communicating via a communication network…a second communication unit communicating via the communication network…a display control unit causing the display unit to display…communication establishment unit which executes…communication establishment processing to establish communication between the display device and the communication terminal” in claim 1;
“the display control unit causes the display unit to omit28 displaying information…causes the display unit to display only the host-specifying information” in claim 2;
“host-specifying word conversion unit converting the first host address into a host-specifying word…the display control unit causes the display unit to display…a host address acquisition unit which, when the host-specifying word is inputted via the input unit, converts the inputted host-specifying word into the first host address…the communication establishment unit specifies the third IP address” in claim 3;
“a host-specifying word string conversion unit converting each block of the first host address into a word in a natural language…he display control unit causes the display unit to display…a host address acquisition unit which, when the host-specifying word string is inputted via the input unit, converts each word…the communication establishment unit specifies the third IP address” in claim 5;

“a first communication unit communicating via a communication network…a second communication unit communicating via the communication network…” in claim 8
“the display control unit causes the display unit to omit displaying…the display control unit causes the display unit to display” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2017/0142379 A1)  in view of Cui et al. (hereinafter Cui, US 2017/0332420 A1).

a display device (Kihara: Fig.2B para.0036 100) which has a display unit (Kihara: para.0048 projecting section 125) and 
a first communication unit (Kihara: para.0054 wireless communication section 137) communicating via a communication network and to which a first IP address including a first network address and a first host address is allocated (Kihara: para.0070 “an IP address set in the projector 100” the ip address of the projector is described.  Network address and host address are inherent components of an ip address of a device.); and 
a communication terminal (Kihara: Fig.2B para.0072 terminal device 300) which has an input unit (Kihara: para.0075 input section 304) and 
a second communication unit (Kihara: para.0073 mobile communication section 301) communicating via the communication network (Kihara: para.0073 network N, wireless LAN and mobile communication line) and 
to which a second IP address including a second network address and a second host address is allocated (Kihara: para.0073 “:Data transmitted from the terminal device 300 is sent to the projector 100 via the mobile communication line, the network N, and the wireless” an IP address for the mobile device is an inherent feature when communicating via at least the wireless LAN), 
wherein the display device includes a display control unit causing the display unit to display host-specifying information based on the first host address (Kihara: para.0081 “The control section 160 may cause the screen SC to display a two-dimensional code such as a QR code ( registered trademark) having, as connection information to the projector 100, the IP address of the projector 100 or a URL corresponding to the IP address.” the projector can output a QR code that represents the host address of the projector.), and 
the communication terminal includes a communication establishment unit (Kihara: para.0081 control section 310) which executes, when the host-specifying information is inputted via the input unit, using the inputted host-specifying information and the second network address (Kihara: para.0081 “The user photographs the two-dimensional code with a camera (not shown in the figure) mounted on the terminal device 300. The control section 310 of the terminal device 300 analyzes the two-dimensional code from photographed image data of the camera, extracts the connection information, and connects the terminal device 300 to the projector 100.” the terminal device obtains the QR code via an input unit, such as the camera, and communication to the projector is established using the connection information, in this case ip address,).
However Kihara does not explicitly disclose communication establishment processing to establish communication between the display device and the communication terminal, using a third IP address specified based on the inputted host-specifying information and the second network address, in other words, while communication is established, this link is not established using an IP address adapted to the network of the communication terminal.
Cui discloses communication establishment processing to establish communication between a first device and a second device, using a third IP address specified based on the inputted host-specifying information and the second network address (Cui: para.0093 “In step 555, the processor determines a new interface IP address. For example, if the UE device moved and an update to a registration is performed, the access network entity (e.g., cell or Wi-Fi AP) serving the UE would now be different. Thus, the prefix of the access network entity needs to be updated to replace the prefix of the old access network entity with the prefix of the new access network entity. For example, if UE device 180 moved from cell 182 to cell 186, the prefix of cell 182 (1.1) is replaced by the prefix of cell 186 (1.2). The old interface IP address of UE device 180 is 1.1.0.3. Then, the interface IP address of UE device 180 becomes 1.2.0.3” in this case, when switching a connection to a new device, comparative to the communication terminal, the old IP address of the UE device is changed to match the prefix of the new tower. It can be seen that the network portion of the old ip address is changed to 1.2, the network portion of the second network address, from 1.1, however the host portion of the ip remains the same.).
a first device and a second device, using a third IP address specified based on the inputted host-specifying information and the second network address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of assigning an appropriate ip address when establishing communication between devices (Cui: para.0093).

Regarding Claim 8, Kihara discloses A communication method (Kihara: para.0003) executed by a display device (Kihara: Fig.2B para.0036 100)  which has a display unit (Kihara: para.0048 projecting section 125) and 
a first communication unit (Kihara: para.0054 wireless communication section 137)  communicating via a communication network and to which a first IP address including a first network address and a first host address is allocated (Kihara: para.0070 “an IP address set in the projector 100” the ip address of the projector is described.  Network address and host address are inherent components of an ip address of a device.), and 
a communication terminal (Kihara: Fig.2B para.0072 terminal device 300) which has an input unit (Kihara: para.0075 input section 304)  and 
a second communication unit (Kihara: para.0073 mobile communication section 301)  communicating via the communication network (Kihara: para.0073 network N, wireless LAN and mobile communication line) and 
to which a second IP address including a second network address and a second host address is allocated (Kihara: para.0073 “:Data transmitted from the terminal device 300 is sent to the projector 100 via the mobile communication line, the network N, and the wireless” an IP address for the mobile device is an inherent feature when communicating via at least the wireless LAN), 
“The control section 160 may cause the screen SC to display a two-dimensional code such as a QR code ( registered trademark) having, as connection information to the projector 100, the IP address of the projector 100 or a URL corresponding to the IP address.” the projector can output a QR code that represents the host address of the projector.); and 
a communication establishment step of executing by the communication terminal, when the host-specifying information is inputted via the input unit, communication establishment processing to establish communication between the display device and the communication terminal, based on the inputted host-specifying information and the second network address (Kihara: para.0081 “The user photographs the two-dimensional code with a camera (not shown in the figure) mounted on the terminal device 300. The control section 310 of the terminal device 300 analyzes the two-dimensional code from photographed image data of the camera, extracts the connection information, and connects the terminal device 300 to the projector 100.” the terminal device obtains the QR code via an input unit, such as the camera, and communication to the projector is established using the connection information, in this case ip address,).
However Kihara does not explicitly disclose communication establishment processing to establish communication between the display device and the communication terminal, using a third IP address specified based on the inputted host-specifying information and the second network address, in other words, while communication is established, this link is not established using an IP address adapted to the network of the communication terminal.
Cui discloses communication establishment processing to establish communication between a first device and a second device, using a third IP address specified based on the inputted host-specifying information and the second network address (Cui: para.0093 “In step 555, the processor determines a new interface IP address. For example, if the UE device moved and an update to a registration is performed, the access network entity (e.g., cell or Wi-Fi AP) serving the UE would now be different. Thus, the prefix of the access network entity needs to be updated to replace the prefix of the old access network entity with the prefix of the new access network entity. For example, if UE device 180 moved from cell 182 to cell 186, the prefix of cell 182 (1.1) is replaced by the prefix of cell 186 (1.2). The old interface IP address of UE device 180 is 1.1.0.3. Then, the interface IP address of UE device 180 becomes 1.2.0.3” in this case, when switching a connection to a new device, comparative to the communication terminal, the old IP address of the UE device is changed to match the prefix of the new tower. It can be seen that the network portion of the old ip address is changed to 1.2, the network portion of the second network address, from 1.1, however the host portion of the ip remains the same.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara with Cui in order to communication establishment processing to establish communication between a first device and a second device, using a third IP address specified based on the inputted host-specifying information and the second network address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of assigning an appropriate ip address when establishing communication between devices (Cui: para.0093).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2017/0142379 A1)  in view of Cui et al. (hereinafter Cui, US 2017/0332420 A1) in view of Nagata (US 2015/0138082 A1).

Regarding Claim 2, Kihara-Cui discloses claim 1 as set forth above.
Kihara discloses causes the display unit to display the host-specifying information (Kihara: para.0081, the QR code is shown, that represents the IP address). 
However Kihara-Cui does not explicitly discloses wherein the display control unit causes the display unit to omit28 displaying information about the first network address, of information about the first network address and the first host address, and causes the display unit to display only the host-specifying information. 
control unit causes the unit to omit28 information about the first network address, of information about the first network address and the first host address (Nagata: para.0109 “Further, the IP address of terminal may be used as the terminal ID. Further, if network 510 is an intranet, not the entire bit data but the host address (portion other than the fixed network address) of the IP address may be used as the terminal ID.” Nagata discloses only using the host portion of an IP address, thereby omitting the fixed network address portion, if the devices are in the same intranet.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara-Cui with Nagata in order to incorporate wherein the control unit causes the unit to omit28 information about the first network address, of information about the first network address and the first host address, and apply the idea of omitting the network address information to the display control unit of Kihara-Cui in its own intranet, (Kihara: para.0034 “ The network N may be an open network such as the Internet or may be a closed network accessible by a specific device.”) in order to achieve wherein the display control unit causes the display unit to omit28 displaying information about the first network address, of information about the first network address and the first host address, and causes the display unit to display only the host-specifying information.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of only using a shorter name to identify devices that are in the same closed network is both easier and would use less memory (Nagata: para.0109).

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2017/0142379 A1)  in view of Cui et al. (hereinafter Cui, US 2017/0332420 A1) in view of Martin (“Hipku – encode any IP address as a haiku” NPL 2017, attached.) in view of Nagata (US 2015/0138082 A1).

Regarding Claim 3, Kihara-Cui discloses claim 1 as set forth above.
the QR code as the host-specifying information (Kihara: para.0081 the QR code is displayed on the projector) 
the communication terminal comprises a host address acquisition unit which, when the QR code is inputted via the input unit, converts the inputted QR code into the first host address according to the first conversion rule and thereby acquires the first host address (Kihara: para.0081 control section 310 analyzes the inputed QR code to obtain the IP address of the projector).
However Kihara does not explicitly disclose wherein the display device comprises a host-specifying word conversion unit converting the first host address into a host-specifying word which is a word in a natural language, according to a predetermined first conversion rule, the display control unit causes the display unit to display the host-specifying word as the host-specifying information, the communication terminal comprises a host address acquisition unit which, when the host-specifying word is inputted via the input unit, converts the inputted host-specifying word into the first host address according to the first conversion rule and thereby acquires the first host address, and the communication establishment unit specifies the third IP address, based on the first host address acquired by the host address acquisition unit and the second network address.
Cui discloses communication establishment unit specifies the third IP address, based on the first host address acquired by the host address acquisition unit and the second network address (Cui: para.0093 “In step 555, the processor determines a new interface IP address. For example, if the UE device moved and an update to a registration is performed, the access network entity (e.g., cell or Wi-Fi AP) serving the UE would now be different. Thus, the prefix of the access network entity needs to be updated to replace the prefix of the old access network entity with the prefix of the new access network entity. For example, if UE device 180 moved from cell 182 to cell 186, the prefix of cell 182 (1.1) is replaced by the prefix of cell 186 (1.2). The old interface IP address of UE device 180 is 1.1.0.3. Then, the interface IP address of UE device 180 becomes 1.2.0.3” in this case, when switching a connection to a new device, comparative to the communication terminal, the old IP address of the UE device is changed to match the prefix of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara with Cui in order to incorporate communication establishment unit specifies the third IP address, based on the first host address acquired by the host address acquisition unit and the second network address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of assigning an appropriate ip address when establishing communication between devices (Cui: para.0093).
However Kihara-Cui does not explicitly disclose wherein the display device comprises a host-specifying word conversion unit converting the first host address into a host-specifying word which is a word in a natural language, according to a predetermined first conversion rule, the display control unit causes the display unit to display the host-specifying word as the host-specifying information, the communication terminal comprises a host address acquisition unit which, when the host-specifying word is inputted via the input unit, converts the inputted host-specifying word into the first host address according to the first conversion rule and thereby acquires the first host address.
Martin discloses wherein a host-specifying word conversion unit converting the first host address into a host-specifying word which is a word in a natural language, according to a predetermined first conversion rule (Martin: top of pg.3 a unit that runs at least the code Hipku.encode(), which encodes an ip address into a haiku based on the conversion rule defined by algorithm of the function call.  It can be seen at the bottom of page 4, that the ip address is converted to words), 
a host address acquisition unit which, when the host-specifying word is inputted via the input unit, converts the inputted host-specifying word into the first host address according to the first conversion rule and thereby acquires the first host address (Martin: top of pg.3, it can be seen that a unit that would run the code of Hipku.decode(), would obtain the haiku and decode it into an ip address.).

The simple substation of one known element (QR code representation of IP address) for another (natural language based representation of IP address) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely an easier way of obtaining the ip address by the user.  In the case of Kihara, the user simply takes a picture of the QR code (Kihara para.0081), and in the case of Martin, a string of words are memorized, rather than a long string of numbers (martin pg. 1).
However while Kihara-Cui-Martin converts the host portion of the ip address into the host specifying word, it does not operate solely on the host portion, and uses the network portion as well.  Therefore, Kihara-Cui-Martin does not explicitly disclose the display control unit causes the display unit to display the host-specifying word as the host-specifying information, in other words, the resulting displayed host specifying word is based on the entire IP rather than just the host portion.
Nagata discloses only using the host portion of an ip address instead of the whole ip address (Nagata: para.0109 “Further, the IP address of terminal may be used as the terminal ID. Further, if network 510 is an intranet, not the entire bit data but the host address (portion other than the fixed network address) of the IP address may be used as the terminal ID.” Nagata discloses only using the host portion of an IP address, thereby omitting the fixed network address portion, if the devices are in the same intranet.).
“ The network N may be an open network such as the Internet or may be a closed network accessible by a specific device.”), in order to display the host specifying word being based solely on the Host portion of the ip address, as taught by Kihara-Cui-Martin
One ordinary skill in the art would have been motivated to combine because of the expected benefit of only using a shorter name to identify devices that are in the same closed network is both easier and would use less memory (Nagata: para.0109).

Regarding Claim 4, Kihara-Cui-Martin-Nagata discloses claim 3 as set forth above.
Kihara further discloses wherein the first host address has N bits, N being a natural number equal to or greater than 2 (Kihara: para.0081 the host address in this case is an ordinary IP address, which meets this criteria, for example in this case, if the host address were to be the last block of the address, then N would be equal to 8.).
However Kihara does not explicitly disclose the first conversion rule is a rule based on a first conversion table establishing a correspondence without an overlap between each numeric value within a range represented by the N bits and a word in a natural language.
Martin discloses the first conversion rule is a rule based on a first conversion table establishing a correspondence without an overlap between each numeric value within a range represented by the N bits and a word in a natural language (Martin: pg.4-top of pg. 5, it can be seen that the conversion rule, in this case described by the algorithm of the encoding function, shows that each block of the ip address is calculated to a value in the range of 256, and a word that matches that number and its remainder is placed in its place. it can be seen on the top of pg 5 that each digit is represented by a single word in this base 256 numbering system, thereby having no overlap)

The simple substation of one known element (QR code representation of IP address) for another (natural language based representation of IP address) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely an easier way of obtaining the ip address by the user.  In the case of Kihara, the user simply takes a picture of the QR code (Kihara para.0081), and in the case of Martin, a string of words are memorized, rather than a long string of numbers (martin pg. 1).

Regarding Claim 5 Kihara-Cui-Martin discloses claim 1 as set forth above.
Kihara further discloses wherein the first host address is formed of a plurality of blocks (Kihara: para.0081 the host address in this case is an ordinary IP address, which meets this criteria, for example in this case, if the host address were to be the last 2 block of the address.), 
the display control unit causes the display unit to display the QR code as the host-specifying information (Kihara: para.0081 the QR code is displayed on the projector), 
the communication terminal comprises a host address acquisition unit which, when the QR code is inputted via the input unit, converts the QR code into a corresponding block of the first host address according to the second30 conversion rule and thereby acquires the first host address (Kihara: para.0081 control section 310 analyzes the inputed QR code to obtain the IP address of the projector).
However Kihara does not explicitly disclose display device comprises a host-specifying word string conversion unit converting each block of the first host address into a word in a natural language according to a predetermined second conversion rule and thus converting the first host address into a host-the host-specifying word string as the host-specifying information, the communication terminal comprises a host address acquisition unit which, when the host-specifying word string is inputted via the input unit, converts each word of the inputted host-specifying word string into a corresponding block of the first host address according to the second30 conversion rule and thereby acquires the first host address, and the communication establishment unit specifies the third IP address, based on the first host address acquired by the host address acquisition unit and the second network address.
Cui discloses communication establishment unit specifies the third IP address, based on the first host address acquired by the host address acquisition unit and the second network address (Cui: para.0093 “In step 555, the processor determines a new interface IP address. For example, if the UE device moved and an update to a registration is performed, the access network entity (e.g., cell or Wi-Fi AP) serving the UE would now be different. Thus, the prefix of the access network entity needs to be updated to replace the prefix of the old access network entity with the prefix of the new access network entity. For example, if UE device 180 moved from cell 182 to cell 186, the prefix of cell 182 (1.1) is replaced by the prefix of cell 186 (1.2). The old interface IP address of UE device 180 is 1.1.0.3. Then, the interface IP address of UE device 180 becomes 1.2.0.3” in this case, when switching a connection to a new device, comparative to the communication terminal, the old IP address of the UE device is changed to match the prefix of the new tower. It can be seen that the network portion of the old ip address is changed to 1.2, the network portion of the second network address, from 1.1, however the host portion of the ip remains the same.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara with Cui in order to incorporate communication establishment unit specifies the third IP address, based on the first host address acquired by the host address acquisition unit and the second network address.

However Kihara-Cui does not explicitly disclose display device comprises a host-specifying word string conversion unit converting each block of the first host address into a word in a natural language according to a predetermined second conversion rule and thus converting the first host address into a host-specifying word string which is a word string corresponding to the first host address, the display control unit causes the display unit to display the host-specifying word string as the host-specifying information, the communication terminal comprises a host address acquisition unit which, when the host-specifying word string is inputted via the input unit, converts each word of the inputted host-specifying word string into a corresponding block of the first host address according to the second30 conversion rule and thereby acquires the first host address.
Martin discloses a host-specifying word string conversion unit converting each block of the first host address into a word in a natural language according to a predetermined second conversion rule and thus converting the first host address into a host-specifying word string which is a word string corresponding to the first host address (Martin: top of pg.3 a unit that runs at least the code Hipku.encode(), which encodes an ip address into a haiku based on the conversion rule defined by algorithm of the function call.  It can be seen at the bottom of page 4, that each block of the ip address is converted a numberical format, and then converted to a matching word.  The resulting Haiku is the word string.), 
a host address acquisition unit which, when the host-specifying word string is inputted via the input unit, converts each word of the inputted host-specifying word string into a corresponding block of the first host address according to the second30 conversion rule and thereby acquires the first host address (Martin: top of pg.3, it can be seen that a unit that would run the code of Hipku.decode(), would obtain the haiku and decode it into an ip address.).
the host-specifying word string is inputted via the input unit, converts each word of the inputted host-specifying word string into a corresponding block of the first host address according to the second30 conversion rule and thereby acquires the first host address, and applying this encoding/decoding technique to the ip address operations of the display device and the communication terminal to obtain predictable results. 
The simple substation of one known element (QR code representation of IP address) for another (natural language based representation of IP address) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely an easier way of obtaining the ip address by the user.  In the case of Kihara, the user simply takes a picture of the QR code (Kihara para.0081), and in the case of Martin, a string of words are memorized, rather than a long string of numbers (martin pg. 1).
However while Kihara-Cui-Martin converts the host portion of the ip address into the host specifying word, it does not operate solely on the host portion, and uses the network portion as well.  Therefore, Kihara-Cui-Martin does not explicitly disclose the display control unit causes the display unit to display the host-specifying word as the host-specifying information, in other words, the resulting displayed host specifying word is based on the entire IP rather than just the host portion.
Nagata discloses only using the host portion of an ip address instead of the whole ip address (Nagata: para.0109 “Further, the IP address of terminal may be used as the terminal ID. Further, if network 510 is an intranet, not the entire bit data but the host address (portion other than the fixed network address) of the IP address may be used as the terminal ID.” Nagata discloses only using the host 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara-Cui-Martin with Nagata in order to incorporate only using the host portion of an ip address instead of the whole ip address and modify the operation of Kihara-Cui-Martin in its own intranet, (Kihara: para.0034 “ The network N may be an open network such as the Internet or may be a closed network accessible by a specific device.”), in order to display the host specifying word being based solely on the Host portion of the ip address, as taught by Kihara-Cui-Martin.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of only using a shorter name to identify devices that are in the same closed network is both easier and would use less memory (Nagata: para.0109).

Regarding Claim 6, Kihara-Cui-Martin-Nagata discloses claim 3 as set forth above.
Kihara further discloses wherein the first host address is formed of n blocks, n being a natural number equal to or greater than 2, the first host address has N bits, N being a natural number equal to or greater than 2, and each block has N/n bits (Kihara: para.0081 the host address in this case is an ordinary IP address, which meets this criteria, for example in this case, if the host address were to be the last 2 blocks of the address, then n would be 2, and N would be equal to 16, and each block would consist of 8 bits.).
However Kihara does not explicitly disclose the second conversion rule is a rule based on a second conversion table establishing a correspondence without an overlap between each numeric value within a range represented by the N/n bits and a word in a natural language.
Martin discloses the second conversion rule is a rule based on a second conversion table establishing a correspondence without an overlap between each numeric value within a range represented by the N/n bits and a word in a natural language (Martin: pg.4-top of pg. 5, it can be seen that the conversion rule, in this case described by the algorithm of the encoding function, shows that each block of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine Kihara-Cui-Nagata with Martin in order to perform a simple substitution of the QR code operation of Kihara with natural language encoded IP address of Martin, thereby incorporating the second conversion rule is a rule based on a second conversion table establishing a correspondence without an overlap between each numeric value within a range represented by the N/n bits and a word in a natural language. 
The simple substation of one known element (QR code representation of IP address) for another (natural language based representation of IP address) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely an easier way of obtaining the ip address by the user.  In the case of Kihara, the user simply takes a picture of the QR code (Kihara para.0081), and in the case of Martin, a string of words are memorized, rather than a long string of numbers (martin pg. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2017/0142379 A1)  in view of Cui et al. (hereinafter Cui, US 2017/0332420 A1) further in view of Kajita et al. (hereinafter Kajita, US 2004/0221151 A1) further in view of Seki (US 2011/0238798 A1).
Regarding Claim 7, Kihara-Cui discloses claim 1 as set forth above.
Kihara further discloses the communication establishment unit executes, when the network-specifying information (kihara: para.0081 qr code) is inputted via the input unit, the communication establishment processing using the inputted network-specifying information and the host-specifying information (Kihara: para.0081 “The user photographs the two-dimensional code with a camera (not shown in the figure) mounted on the terminal device 300. The control section 310 of the terminal device 300 analyzes the two-dimensional code from photographed image data of the camera, extracts the connection information, and connects the terminal device 300 to the projector 100.” the terminal device obtains the QR code via an input unit, such as the camera, and communication to the projector is established using the connection information, in this case ip address,)
However Kihara does not explicitly disclose wherein the display control unit causes the display unit to display network-specifying information based on the first network address when communication between the display device and the communication terminal is not established within a predetermined time from a time point when the display unit displays host-specifying information, and  31the communication establishment processing using a fourth IP address specified based on the inputted network-specifying information and the host-specifying information.
Cui further discloses the communication establishment processing using a fourth IP address specified based on the inputted network-specifying information and the host-specifying information (Cui: para.0093 “In step 555, the processor determines a new interface IP address. For example, if the UE device moved and an update to a registration is performed, the access network entity (e.g., cell or Wi-Fi AP) serving the UE would now be different. Thus, the prefix of the access network entity needs to be updated to replace the prefix of the old access network entity with the prefix of the new access network entity. For example, if UE device 180 moved from cell 182 to cell 186, the prefix of cell 182 (1.1) is replaced by the prefix of cell 186 (1.2). The old interface IP address of UE device 180 is 1.1.0.3. Then, the interface IP address of UE device 180 becomes 1.2.0.3” in this case, when switching a connection to a new device, comparative to the communication terminal, the old IP address of the UE device is changed to match the prefix of the new tower. It can be seen that the network portion of the old ip address is changed to 1.2, the network portion of the second network address, from 1.1, therby changing the entire ip address.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara with Cui in order incorporate the communication establishment processing using a fourth IP address specified based on the inputted network-specifying information and the host-specifying information.

However Kihara-Cui does not explicitly disclose wherein the display control unit causes the display unit to display network-specifying information based on the first network address when communication between the display device and the communication terminal is not established within a predetermined time from a time point when the display unit displays host-specifying information.
Kajita discloses using network-specifying information based on the first network address when communication between the display device and the communication terminal is not established within a predetermined time from a time point when the display unit uses host-specifying information (Kajita: para.0091 “In the information processing device 3 receiving KVM Link Acknowledge, a determination is made as to whether or not KVM Link Acknowledge has been received in a predetermined time period, e.g., twenty seconds (S63), as in step S55. … If KVM Link Acknowledge has not been received in the predetermined time period (S63: NO), a determination is further made as to whether a fixed IP address number set in the NVRAM has been used as the IP address in step S4 shown in FIG. 5(S65). If a fixed address number has been used (S65: YES), the process returns to step S42 shown in FIG. 7, a new IP address number is obtained for the information processing device 3 (POST execution machine) from the DHCP server, and the above-described processing is repeated.” note: that para.0026, shows a KVM machine is a device with a keyboard (k), video display (v), and a mouse (m).  From a first time point when a first IP address is used, such as 20s, if the connection is failed to be made, a new ip address is obtained, the network specifying information, and a connection is reattempted using the new ip.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara-Cui with Kajita in order to incorporate using network-specifying information based on the first network address when communication between the display device and the communication terminal is not established within a predetermined time from a time point uses host-specifying information, and apply this technique to the displayed ip address information of Kajita. 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of successfully connecting to a device (Kajita)
However Kihara-Cui-Kajita does not explicitly disclose wherein the display control unit causes the display unit to display network-specifying information based on the first network address.
Seki discloses wherein the display control unit causes the display unit to display network-specifying information based on the first network address (Seki: Fig. 5 para.0064 “Specifically, on the IP address display area 76 of the new set screen 70d, an initial 24-bit value (for example, "192.168.1") that is the network address portion of the current IP address (for example, "192.168.1.10") of the printer 10 is displayed, but the last 8-bit value (for example, "10") that is the host portion of the current IP address of the printer 10 is not displayed. In this case, the network address portion is a portion that is masked by a subnet mask, and the host portion is a portion that is not masked by the subnet mask. For example, if the current subnet mask of the printer 10 is "255.255.255.0", the initial 24 bits of the current IP address of the printer 10 correspond to the network address portion, and the last 8 bits correspond to the host portion.” the host portion of the ip address is not displayed, however the network portion, the first 3 octets are displayed, as shown in fig. 5:76.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kihara-Cui-Kajita with Seki in order to incorporate wherein the display control unit causes the display unit to display network-specifying information based on the first network address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user control by allowing a user to manually set the ip address of a device when establishing the connection (Seki: para.0066).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 2017/0142379 A1) in view of Ichieda (US 2008/0039063 A1).

Regarding Claim 9, Kihara discloses a display device (Kihara: Fig.2B para.0036 100) comprising: 
a display unit (Kihara: para.0048 projecting section 125); and 
a first communication unit (Kihara: para.0054 wireless communication section 137)  communicating via a communication network, wherein the display device includes a first IP address allocated thereto, the first IP address includes a first network address and a first host address (Kihara: para.0070 “an IP address set in the projector 100” the ip address of the projector is described.  Network address and host address are inherent components of an ip address of a device.), 
the display device includes a display control unit (Kihara: para.0081 control section 160) and the display control unit  causes the display unit to display host-specifying information based on the first host address (Kihara: para.0081, the QR code is shown, that represents the IP address).
However Kihara does not explicitly disclose, the display control unit causes the display unit to omit displaying information about the first network address, of information about the first network address and the first host address included in the first IP address, and the display control unit causes the display unit to display only host-specifying information based on the first host address.
Ichieda discloses disclose, the display control unit (Ichieda: para.0126 control unit 57) causes the display unit to omit displaying information about the first network address, of information about the first network address and the first host address included in the first IP address, and the display control unit (ichieda: para.0126 image processing unit 63) causes the display unit to display only host-specifying information based on the first host address (Ichieda: para.0125 “In a step S3, the control unit 57 executes the code generating program and generates the connection information code. The connection information code generated in the present embodiment is the QR code (registered trademark).” para.0126 “In a step S4, the control unit 57 allows the image processing unit 63 to generate an image including the generated connection information code and to project the image as a connection standby screen. This state is displayed on the screen SC of FIG. 1. The size when a square cell which is a minimum unit for configuring the QR code (registered trademark) is one pixel of the liquid crystal light valve for determining the resolution of the projected image is set to a minimum size and the connection information code 25 has a size larger than and equal to the minimum size.” It can be seen that the screen is simply the QR code as described in para.0126 and Fig. 1, thereby not showing both the host and network portions of the ip address, and only showing the QR code, the host specifying information.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hikara-Cui with Ichieda in order to incorporate disclose, the display control unit causes the display unit to omit displaying information about the first network address, of information about the first network address and the first host address included in the first IP address, and the display control unit causes the display unit to display only host-specifying information based on the first host address.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of simplifying the connection process by reducing the complexity of configuring a network for a person that does not have network experience (Ichieda: para.0006-0008).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murata et al. US 2014/0062675 A1 see para.0126 0148, and 297 that shows using ip addresses to connect appliances to the phone, such as projectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453